[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                        FILED
                         ------------------------------------- U.S. COURT OF APPEALS
                                   No. 05-13479                  ELEVENTH CIRCUIT
                                                                     NOV 2, 2006
                             Non-Argument Calendar
                                                                  THOMAS K. KAHN
                        --------------------------------------
                                                                       CLERK

                   D.C. Docket No. 04-00081-CR-T-17-MAP

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                     versus

ALVARO GABRIEL MARTINEZ-HAWKINS,
a. k. a. Alvaro Gabriel Martine Hawkins,

                                                        Defendant-Appellant.

                      ----------------------------------------
                  Appeal from the United States District Court
                      for the Middle District of Florida
                      -----------------------------------------

                              (November 2, 2006)

Before EDMONDSON, Chief Judge, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Defendant-Appellant Alvaro Gabriel Martinez-Hawkins appeals his

sentence of 135 months’ imprisonment to be followed by five years’ supervised
release for possession with intent to distribute, five kilograms or more of cocaine

while on broad a vessel subject to the jurisdiction of the United States, in violation

of 46 U.S.C. App. § 1903 (a),(g),(j)); 21 U.S.C. §960(b)(1)(B). No reversible

error has been shown; we affirm.

      In February 2004, a United States Coast Guard helicopter intercepted a “go-

fast” boat off the coast of Columbia in international waters. The boat was carrying

approximately 89 bales – over 2000 kilograms – of cocaine. Defendant and three

other co-defendant crew members were arrested. One of Defendant’s co-

defendants was identified as the captain; another was identified as the overseer of

the cocaine.

      Defendant pleaded guilty without a written plea agreement. At sentencing,

Defendant objected to the failure of the PSI to award him a mitigating role

adjustment under U.S.S.G. §3B1.2. Defendant presented no supporting evidence

for a role-reduction at sentencing; nonetheless, he argued that a minor role

adjustment was warranted because he had no ownership interest in the boat or

cocaine, he was neither the captain nor the overseer, and he had no control over

the amount of cocaine. The district court overruled Defendant’s objection; it

concluded that Defendant was “similarly situated to all the others, and his role was




                                          2
critical in being one of the crew members aboard the vessel carrying 2000

kilograms of cocaine. No small amount.”

      On appeal, Defendant argues that the district court clearly erred when it

failed to grant him a minor role adjustment. In support of his minor participant

argument, Defendant focuses on the fact that he was merely a crewman with no

special skills and seeks to highlight the larger roles played by the captain and

overseer: two of the other three co-defendants. According to Defendant, he was

“nonessential;” his participation was “negligible and rudimentary” and less than

that of the average participant.

      Section 3B1.2(b) of the United States Sentencing Guidelines allows for a

two-level reduction in a defendant’s base offense level if the sentencing court

determines that the defendant was a minor participant in the offense. A minor

participant is a participant “who is less culpable than most other participants, but

whose role could not be described as minimal.” U.S.S.G. § 3B1.2(b), comment.

(n.5.). In United States v. De Varon, 175 F.3d 930 (11th Cir. 1999), we set out two

measurements that inform the sentencing court’s mitigating-role-in-the-offense

determination: (1) the defendant’s role against the relevant conduct for which he

has been held accountable; and (2) the defendant’s role as compared to that of

other participants in his relevant conduct. Id. at 940. About the first

                                          3
measurement, De Varon counsels that “[o]nly if the defendant can establish that

[he] played a relatively minor role in the conduct for which [he] has already been

held accountable -- not a minor role in any larger criminal conspiracy -- should the

district court grant a downward adjustment for minor role in the offense.” Id. at

944. About the second measurement, De Varon counsels that this relative

culpability inquiry includes “only those participants who were involved in the

relevant conduct attributed to the defendant. The conduct of participants in any

larger criminal conspiracy is irrelevant.” Id. The first measurement is the most

important and, in many cases, may end the inquiry. Id. at 945.

      “The proponent of the downward adjustment ... always bears the burden of

proving a mitigating role in the offense by a preponderance of the evidence.” De

Varon, 175 F.3d at 939. A very substantial amount of drugs was involved. That

Defendant was one of only four crew members shepherding such a large drug

quantity weighs against a role mitigation. See id. at 943. The district court

concluded that Defendant was similarly situated to the other crew members and

described his role as “critical.” Defendant presented no evidence; he failed to

show that his culpability was sufficiently distinguishable from other participants to




                                         4
warrant mitigation.* The district court committed no clear error in refusing to

grant Defendant a minor-role adjustment.

       AFFIRMED.




  *
    We accept that the boat’s captain played a larger role than that of Defendant; the captain received
a role enhancement at sentencing. That the captain merited an upward role adjustment does not mean
that the others on the boat were not each average participants in the offense conduct. And, even
assuming arguendo that the overseer played a larger role, “[t]he fact that a defendant’s role may be
less than that of other participants engaged in the relevant conduct may not be dispositive of role in
the offense, since it is possible that none are minor or minimal participants.” De Varon, 175 F.3d
at 944.

                                                  5